Citation Nr: 0801941	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-35 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and October 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The June 2004 
rating decision, in part, granted service connection for 
hypertension at a noncompensable disability rating, effective 
April 2, 2004.  The October 2005 rating decision denied the 
veteran's claim for entitlement to special monthly 
compensation (SMC) based on the loss of use of a creative 
organ

The issue of entitlement to special monthly compensation 
(SMC) based on the loss of use of a creative organ is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran's diastolic blood pressure readings are 
predominantly less than 100; and systolic readings are 
predominantly less than 160. 



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hypertension have not been met at any time since the 
effective date of service connection. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, in a letter dated March 2004, the RO informed 
the veteran of the evidence needed to substantiate a claim 
for an increased rating, what medical or other evidence he 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

The letter told the veteran that he could send VA any 
evidence that pertained to his claim.  This notice served to 
inform him of the need to submit relevant evidence in his 
possession.  The letter did not provide notice on the 
effective date element, but as just noted, such notice was 
not required.

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to provide VCAA notice.


The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination in April 
2004.  The veteran's representative argues that a new 
examination is necessary based on the fact that the 
examination was too old to adequately assess the condition.  
However, no changes have been reported in the disability 
since the April 2004 examination which would necessitate a 
new examination.  The mere passage of time is insufficient to 
trigger the need for a new examination, rather there must be 
evidence that the disability has worsened.  Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007).

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Factual Background

Service medical records show that the highest reported 
diastolic blood pressure reading was 90.

In September 2000, the veteran presented to the Pittsburgh, 
Pennsylvania VA Medical Center (VAMC).  The veteran's blood 
pressure recording was 129/79.  The diagnosis was 
hypertension that seemed to be well controlled on his current 
regimen.

In September 2001, the veteran's blood pressure recording was 
117/78.  The treating doctor at the VAMC noted that the 
veteran's hypertension was well controlled on atenolol.

In March 2004, the veteran's blood pressure recording was 
142/72.  

In April 2004 the veteran underwent a VA examination.  His 
blood pressure was 128/80 left arm sitting, 126/82 right arm 
lying 126/70 supine and 126/80 supine.  The diagnosis was 
hypertension.  The examiner stated that the veteran was on 
medication and it was under control.

In September 2004, the veteran's blood pressure recording was 
152/61.  

In November 2004, the veteran's blood pressure recording was 
139/74.

In a June 2005 note, the treating doctor at the VAMC stated 
that the veteran's hypertension was adequately controlled.  
The veteran was to continue with lisenopril, atenolol and 
Lasix.

Analysis

The rating schedule provides for a 10 percent evaluation for 
hypertension manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2007).

There have been no reported diastolic blood pressure readings 
of 100 or more, or systolic readings of 160 or more at any 
time since the effective date of service connection, nor have 
readings approximated those numbers.  The evidence is 
therefore against a finding that diastolic blood pressure is 
predominantly 100 or more or that systolic blood pressure is 
predominantly 160 or more.

The record does show that the veteran takes medication for 
hypertension.  He contends that his blood pressure would be 
much worse if he did not take such medication.  This may be 
true, but evaluations are intended to compensate for actual 
rather than potential disability.  See 38 C.F.R. § 4.2 (2007) 
(current evaluations must accurately reflect the disability 
present).  

It is also true that a 10 percent rating is provided where 
medication is needed and there is a history of diastolic 
readings that were predominantly 100 or more.  The veteran 
requires medication to control his blood pressure as he 
indicated taking lisenopril, atenolol and Lasix.  The 
veteran's diastolic blood pressure, however, has never been 
100 or more. .

As there is no evidence of blood pressure readings that meet 
or approximate the criteria for a higher rating, the 
preponderance of the evidence is against the assignment of an 
initial compensable evaluation for his service connected 
hypertension at any time since the effective date of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Additionally, the veteran has not contended, nor is there 
evidence, that his hypertension results in marked 
interference in employment nor has it required any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial compensable evaluation for 
hypertension is denied.

REMAND

SMC under the provisions of 38 U.S.C.A. § 1114(k) is payable 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 C.F.R. § 3.350(a).

Service connection was granted for erectile dysfunction by 
rating action of June 2004.

The grant of service connection was based on the April 2004 
VA examination, on which the examiner noted the veteran's 
report that he had lost spontaneous erections.  The examiner 
concluded that the veteran had erectile dysfunction most 
likely due to service connected diabetes.  The VA examiner 
noted that he did not have access to the veteran's claims 
folder, and did not address whether the veteran was impotent 
or had loss of use of erectile power. 

Loss of use of a creative organ can be established by loss of 
erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7522. 


If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 


Thus, in light of the foregoing, the Board accordingly finds 
that the report of a comprehensive genitourinary examination 
would be helpful prior to appellate review of the veteran's 
claim for entitlement to SMC based on the loss of use of a 
creative organ. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo a VA 
genitourinary examination to determine 
whether there is loss of use of a 
creative organ due to service-connected 
disability.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review.  

The examiner must provide an as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran is impotent or otherwise has loss 
of use of a creative organ (including 
loss of erectile function). 

2.  Then re-adjudicate the claim.  If the 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


